
	

115 HR 1309 : TSA Administrator Modernization Act of 2017
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1309
		IN THE SENATE OF THE UNITED STATES
		March 21, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To streamline the office and term of the Administrator of the Transportation Security
			 Administration, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the TSA Administrator Modernization Act of 2017. 2.Amendments to the Homeland Security Act of 2002 and title 5, United States Code (a)Homeland Security Act of 2002Paragraph (1) of section 103(a) of the Homeland Security Act of 2002 is amended—
 (1)in subparagraph (I), by striking 12 and inserting 11; and (2)by adding at the end the following new subparagraph:
					
 (L)An Administrator of the Transportation Security Administration, in accordance with section 114 of title 49, United States Code..
 (b)Inclusion in Executive ScheduleSection 5315 of title 5, United States Code, is amended by adding at the end the following:  Administrator of the Transportation Security Administration, Department of Homeland Security.. 3.Amendments to title 49, United States CodeSection 114 of title 49, United States Code, is amended—
 (1)in subsection (a), by striking Department of Transportation and inserting Department of Homeland Security; (2)in subsection (b)(1), by striking Under Secretary of Transportation for Security and inserting Administrator of the Transportation Security Administration;
 (3)by striking Under Secretary each place it appears and inserting Administrator; (4)in subsection (b), in the heading, by striking Under Secretary and inserting Administrator;
 (5)in subsection (e)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security; (6)in subsection (f)—
 (A)in paragraph (6), by striking Federal Security Managers and inserting Federal Security Directors; and (B)in paragraph (14), by inserting air carriers or before foreign air carriers;
 (7)in subsection (g)— (A)by striking the Secretary each place it appears and inserting the Secretary of Homeland Security; and
 (B)in paragraph (3), by striking The Secretary and inserting The Secretary of Homeland Security; (8)in subsection (j)(1)(D), by striking the Secretary and inserting the Secretary of Homeland Security;
 (9)in subsection (l)— (A)in paragraph (2)(A), by striking the Secretary and inserting the Secretary of Homeland Security; and
 (B)in paragraph (4)(B), by striking the Administrator under subparagraph (A) and inserting the Administrator of the Federal Aviation Administration under subparagraph (A); (10)in subsection (m)—
 (A)in the heading, by striking Under Secretary and inserting Administrator; and (B)in paragraph (1), in the heading, by striking Under Secretary and inserting Administrator;
 (11)in subsection (n), by striking Department of Transportation and inserting Department of Homeland Security; (12)in subsection (o), by striking Department of Transportation and inserting Department of Homeland Security; and
 (13)in subsection (p)(4), by striking Secretary of Transportation and inserting Secretary of Homeland Security.  Passed the House of Representatives March 20, 2017.Karen L. Haas,Clerk 